Citation Nr: 1758405	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In September 2016 the Veteran presented sworn testimony during videoconference hearing held, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected mental health disability precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2017 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Board remand the claim for entitlement to TDIU back to the Agency of Original Jurisdiction (AOJ) for a new VA examination.  The IHP request refers to the time elapsed since the Veteran's most recent examination in 2011.  The Board has considered this request, however, the Veteran's claim for TDIU is granted in full, as discussed below, and the request is deemed moot.

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).



Analysis 

The Veteran contends, in essence, that she is unemployable due to her service connected disability, Major Depressive Disorder (MDD), claimed as psychological disorders.  VA records show that at the time of her claim for TDIU, the Veteran was service connected for Major Depressive Disorder at 70 percent.  

The Veteran treatment records reveal past hospitalization for major depressive disorder.  (VAX October 2009).  In April 2010, the Veteran's treating VA physician, Dr. L.L. diagnosed the Veteran with several mental disorders, including bipolar affective disorder not otherwise specified (NOS), polysubstance abuse NOS and borderline personality disorder.  Dr. L.L. indicated in a letter that the Veteran's prognosis was very guarded, and that it was highly unlikely that she would be able to sustain gainful employment secondary to her mental condition.  

At a March 2011 examination, the Veteran reported depression, a lack of personal care and hygiene, sadness, crying spells, fatigue, poor sleep alternating with hyper insomnia, tiredness, and some mild anhedonia.  The examiner found that the Veteran could perform activities of daily living and there was no significant change in functioning based on psychiatric symptoms alone.  The examiner determined that the Veteran exhibited no strange or inappropriate behaviors, no aggression or fighting.  The examiner further opined that although the Veteran had reduced reliability and productivity due to mental disorder symptoms, the Veteran's mental disorder did not result in total occupational and social impairment or deficiencies in judgment, thinking, family relations or her ability to function in a work environment.

In September 2016, the Veteran testified that when she separated from military service she worked as a certified nurse's assistant until 2007.  (Hearing Testimony (HT) pp. 6-7.)  She stated that she went through vocational rehabilitation with VA, but was told she was unemployable.  (HT pp. 8-9.)  The Veteran testified that her moods have been unstable and he meds can be adjusted to aide in her stability.  (HT. p. 4.)  She reported symptoms of having a short temper and low concentration.  (HT pp. 9-10.)

In October 2016, the Veteran's VA treating psychiatrist, Dr. M.S., described her symptoms to include abnormal sleep, depressed mood, low energy, reduced ability to concentrate and enjoy activities, lowered self-attitude and severe recurring anxiety and tension.  Dr. M.S. opined that, due to the chronic and persistent nature of her mental health symptoms, they have interfered with the Veteran's basic ability to carry out ordinary functional tasks and would make her unable to obtain competitive employment in any setting.

In light of the foregoing, despite the negative VA opinion of March 2011, which was no more or less probative than the opinions set forth above, the Board finds that the evidence of record supports a finding of entitlement to TDIU.  Specifically, the Board notes that the April 2010 physician's statement (by Dr. L.L.) reflected, in pertinent part, that the Veteran's psychiatric symptoms are associated with severe personal and professional impairment, including the inability to obtain and follow substantially gainful employment.  Similar findings were noted in the opinion of October 2016 (by Dr. M.S.).  

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  Further, based on the evidence of record, the Board finds that the overall evidence is persuasive that she is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is limited mentally.  Entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


